Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	The Examiner acknowledges the applicant’s amendment filed 6/7/2022.  At this point claims 1, 3-8, 10-14, 16-18, 23-24 are pending in the instant application and ready for examination by the Examiner.

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.

Response to Arguments
3.	Applicant’s arguments filed on 6/7/2022 for claims 1, 3-8, 10-14, 16-18, 23-24 have been fully considered but are not persuasive.

4.	Applicant’s argument:
I. THE PRIOR ART REJECTIONS

The Examiner alleges that Orr in view of Misra and/or Krishnan, Sarikaya, Agrawal, and Krishnan2 teaches or suggests the claimed invention. Applicant submits, however, that the alleged combination does not teach or suggest each and every feature of the claimed invention.

That is, Orr in view of Misra and/or Krishnan, Sarikaya, Agrawal, and Krishnan2 does not teach or suggest “running a testing engine with the expected user input to determine if the expected user input corresponds to a valid output for the current value of the context information”, as recited in exemplary claim 1.

As agreed upon during the interview, the cited art, even in combination, does not teach or suggest the above feature.

Therefore, the Applicant submits that there are elements of the claimed invention that are not taught or suggested by the prior art of record. Therefore, the Examiner is respectfully requested to withdraw this rejection.

Examiner’s answer:
In light of the amended claims, new art is recited to address this amendment. The preferred testing tools 698 include test planning tools 794. A test plan consists of several components: test schedule; test execution tracking; test cycles; test scripts; test conditions; test condition generation; input data; and expected results. (Goodman, 0459)

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 3-9, 10-14 and 16-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Galley in view of Orr in view of Dasgupta and further in view of Goodman. (U. S. Patent Publication 20160352656, referred to as Galley; U. S. Patent Publication 20180143964, referred to as Orr; U. S. Patent Publication 20180075341, referred to as Dasgupta; U. S. Patent Publication 20060059253, referred to as Goodman)

Claim 1
Galley discloses a computer-implemented method, the method comprising:  collecting context information and a user input from an existing test case, the user input being correlated, during the collection of the context information, to a tuple that includes at least two context values and the user input (Galley, fig 6, 0033;  Each triple (tuple) contains context, message and response. Context and message contain context values and message is user input. With ‘Referring to the figures, examples of the disclosure enable a context-sensitive response generation system for creating conversational, machine-generated responses to user generated messages based on conversational context data.’); training a recurrent neural network (RNN) model using the tuple with the collected context information and the user input to map each of the context information to the user input (Galley, 0143, 0110;’ Various learning models may be utilized to train the response generation system. In some examples, the response generation engine includes a Recurrent Neural Network Language Model (RLM).’ And ‘The extraction component 328 selects the identified context-message-response triples from the plurality of context-message-response triples to form a training set of context-message-response data triples.’) to identify a valid user input relative to a current value of the context information. (Galley, 0105; The extraction component 328 identifies one or more context-message-response triples from a plurality of context-message-response triples. In some examples, the extraction component 328 identifies context-message-response triples corresponding to a selected context-message data pair. In other words, context-message-response triples sharing the same context or having a similar context are selected context-message pair are selected. EC: ‘Valid’ maps to ‘sharing the same context or having a similar context.’)
Galley does not disclose expressly applying the trained RNN model to predict an expected user input based on the context information.
Orr discloses applying the trained RNN model to predict an expected user input based on the context information. (Orr, 0014; By training a key press encoder in this way the key press encoder is able to learn how key press evidence helps to predict words corresponding to prefixes of words a user is trying to type into a computing device using a virtual keyboard.) It would have been obvious to one having ordinary skill in the art, having the teachings of Galley and Orr before him before the effective filing date of the claimed invention, to modify Galley to incorporate the functional capabilities of a recurrent neural network with, processing textual input, making predictions of a textual input, learning from textual input and being dynamic in regards to input of Orr. Given the advantage of processing information in sequential form, being able to generate auto-filling or auto-correct, and updating the recurrent neural network as real world inputs change , one having ordinary skill in the art would have been motivated to make this obvious modification. 
Galley and Orr do not disclose expressly parameters of the trained RNN model being finalized prior to the applying.
Dasgupta discloses parameters of the trained RNN model being finalized prior to the applying. (Dasgupta, 0037, 0040; ‘Each neuron is associated with a learnable parameter called bias. The strength of the synapse between pre-synaptic neuron 326 and post-synaptic neuron 324 is represented by learnable parameters called weights, which can be further divided into LTP and LTD components.’ and ‘The training section can adjust the parameters D times for the D input values x.sub.j.sup.[0] and the corresponding D histories in this manner.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Galley, Orr and Dasgupta before him before the effective filing date of the claimed invention, to modify Galley and Orr to incorporate the functional capabilities of a recurrent neural network in regards to training, not requiring ‘hardcoded rules or templates’, wherein the RNN is employed in real time of Dasgupta. Given the advantage of having a predictive model that can be trained so that it can function in a real world setting, not being limited by hardcoded rules permits ease of use, and is responsive as the user uses the invention , one having ordinary skill in the art would have been motivated to make this obvious modification. 
Galley, Orr and Dasgupta do not disclose expressly running a testing engine with the expected user input to determine if the expected user input corresponds to a valid output for the current value of the context information, wherein the testing engine leverages an accessibility in an Application Programming Interface (API) to automatically enter the expected user input into a textbox running on the testing engine.
Goodman discloses running a testing engine with the expected user input to determine if the expected user input corresponds to a valid output for the current value of the context information, (Goodman, 0459; The preferred testing tools 698 include test planning tools 794. A test plan consists of several components: test schedule; test execution tracking; test cycles; test scripts; test conditions; test condition generation; input data; and expected results.) wherein the testing engine leverages an accessibility in an Application Programming Interface (API) to automatically enter the expected user input into a textbox running on the testing engine. (Goodman, 0740; The EMC 842 typically interfaces with all operations integration architecture components 802 using a direct API to API, command line or custom-developed interface. This integration provides a single user interface to manage and administer the operations architecture components, thus simplifying and centralizing operations of the system.) It would have been obvious to one having ordinary skill in the art, having the teachings of Galley, Orr, Dasgupta and Goodman before him before the effective filing date of the claimed invention, to modify Galley, Orr and Dasgupta to incorporate testing of the recurrent neural network using a application programming interface, and comparing the output to the predicted output of Goodman. Given the advantage of being able to determine the accuracy of the recurrent neural network and determining the difference between real and predicted outputs for training by altering weights, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 3
Galley and Orr do not disclose expressly wherein the prediction predicts the user input without both of a human interaction and any hardcoded rules or templates for input generation.
Dasgupta discloses wherein the prediction predicts the user input without both of a human interaction and any hardcoded rules or templates for input generation. (Dasgupta, 0027; An apparatus, such as apparatus 100, can be useful for DyBM. Apparatus 100 can also be used for any neural network model having a FIFO queue between nodes for propagating data from an originating node to a destination node. DyBM can be used for unsupervised learning of temporal sequences, and can show better generalized performance when subjected to the apparatus. Unlike standard Boltzmann machines, DyBM can be trained with a timeseries of patterns.) It would have been obvious to one having ordinary skill in the art, having the teachings of Galley, Orr and Dasgupta before him before the effective filing date of the claimed invention, to modify Galley and Orr to incorporate the functional capabilities of a recurrent neural network in regards to training, not requiring ‘hardcoded rules or templates’, wherein the RNN is employed in real time of Dasgupta. Given the advantage of having a predictive model that can be trained so that it can function in a real world setting, not being limited by hardcoded rules permits ease of use, and is responsive as the user uses the invention , one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 4
Galley discloses wherein the prediction predicts the user input without any hardcoded rules or templates for input generation or a human interaction. (Galley, 0034; Keeping in mind 0021 of the specification, ‘Aspects of the disclosure enable a response generation engine for automatically generating context-sensitive, conversational responses to user input messages.’, addresses this limitation. There are no limits to ‘user input messages.’)

Claim 5
Galley does not disclose expressly wherein the RNN model learns a correlation between the context information and the user input, and wherein, based on the learned correlation, predicting the valid user input.
Orr discloses wherein the RNN model learns a correlation between the context information and the user input, and wherein, based on the learned correlation, predicting the valid user input. (Orr, 0044, 0037, 0014; ‘The probabilities from the input probability generator are input to the key press encoder 404 which is a recurrent neural network (RNN)’ And ‘The completion/correction predictor 204 is a neural network which receives as input a concatenated vector formed from the output embedding of the context encoder 202 concatenated with the numerical encoding of the keypress encoder 206.’ With ‘The embodiments described herein address this by using a trained key press encoder which is trained using key press evidence and corresponding words. By training a key press encoder in this way the key press encoder is able to learn how key press evidence helps to predict words corresponding to prefixes of words a user is trying to type into a computing device using a virtual keyboard.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Galley and Orr before him before the effective filing date of the claimed invention, to modify Galley to incorporate the functional capabilities of a recurrent neural network with, processing textual input, making predictions of a textual input, learning from textual input and being dynamic in regards to input of Orr. Given the advantage of processing information in sequential form, being able to generate auto-filling or auto-correct, and updating the recurrent neural network as real world inputs change , one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 6
Galley does not disclose expressly wherein the RNN model learns a correlation between the context information and the user input based on the prediction of the RNN model.
Orr discloses wherein the RNN model learns a correlation between the context information and the user input based on the prediction of the RNN model. (Orr, 0044, 0037, 0014; ‘The probabilities from the input probability generator are input to the key press encoder 404 which is a recurrent neural network (RNN)’ And ‘The completion/correction predictor 204 is a neural network which receives as input a concatenated vector formed from the output embedding of the context encoder 202 concatenated with the numerical encoding of the keypress encoder 206.’ With ‘The embodiments described herein address this by using a trained key press encoder which is trained using key press evidence and corresponding words. By training a key press encoder in this way the key press encoder is able to learn how key press evidence helps to predict words corresponding to prefixes of words a user is trying to type into a computing device using a virtual keyboard.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Galley and Orr before him before the effective filing date of the claimed invention, to modify Galley to incorporate the functional capabilities of a recurrent neural network with, processing textual input, making predictions of a textual input, learning from textual input and being dynamic in regards to input of Orr. Given the advantage of processing information in sequential form, being able to generate auto-filling or auto-correct, and updating the recurrent neural network as real world inputs change , one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 7
Galley discloses embodied in a cloud-computing environment. (Galley, 0054; The application(s) 108 may communicate with counterpart applications or services, such as web services accessible via a network 120. For example, the application(s) 118 may represent downloaded client-side applications that correspond to server-side services executing in a cloud.)

Claim 8
Galley discloses a computer program product, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform (Galley, 0050; In some examples, the computing device 102 includes one or more processor(s) 108, one or more memory storage device(s) 110, a set of sensors 112, input/output device(s) 130, and digital assistant 132. The one or more processor(s) 108 include any quantity of processing units, and is programmed to execute the computer executable program code 106 for implementing aspects of the disclosure. The computer executable program code 106 includes instructions. The instructions may be performed by the one or more processor(s) 108 within the computing device 102, or performed by a processor external to the computing device 102.): collecting context information and a user input from an existing test case, the user input being correlated, during the collection of the context information, to a tuple that includes at least two context values and the user input (Galley, fig 6, 0033;  Each triple (tuple) contains context, message and response. Context and message contain context values and message is user input. With ‘Referring to the figures, examples of the disclosure enable a context-sensitive response generation system for creating conversational, machine-generated responses to user generated messages based on conversational context data.’); training a recurrent neural network (RNN) model using the tuple with the collected context information and the user input to map each of the context information to the user input (Galley, 0143, 0110;’ Various learning models may be utilized to train the response generation system. In some examples, the response generation engine includes a Recurrent Neural Network Language Model (RLM).’ And ‘The extraction component 328 selects the identified context-message-response triples from the plurality of context-message-response triples to form a training set of context-message-response data triples.’) to identify a valid user input relative to a current value of the context information. (Galley, 0105; The extraction component 328 identifies one or more context-message-response triples from a plurality of context-message-response triples. In some examples, the extraction component 328 identifies context-message-response triples corresponding to a selected context-message data pair. In other words, context-message-response triples sharing the same context or having a similar context are selected context-message pair are selected. EC: ‘Valid’ maps to ‘sharing the same context or having a similar context.’)
Galley does not disclose expressly applying the RNN model to predict an expected user input based on the context information.
Orr discloses applying the RNN model to predict an expected user input based on the context information. (Orr, 0014; By training a key press encoder in this way the key press encoder is able to learn how key press evidence helps to predict words corresponding to prefixes of words a user is trying to type into a computing device using a virtual keyboard.) It would have been obvious to one having ordinary skill in the art, having the teachings of Galley and Orr before him before the effective filing date of the claimed invention, to modify Galley to incorporate the functional capabilities of a recurrent neural network with, processing textual input, making predictions of a textual input, learning from textual input and being dynamic in regards to input of Orr. Given the advantage of processing information in sequential form, being able to generate auto-filling or auto-correct, and updating the recurrent neural network as real world inputs change , one having ordinary skill in the art would have been motivated to make this obvious modification. 
Galley, Orr and Dasgupta do not disclose expressly expected user input corresponds to a valid output for the current value of the context information, wherein the testing engine leverages an accessibility in an Application Programming Interface (API) to automatically enter the expected user input into a textbox running on the testing engine.
Goodman discloses expected user input corresponds to a valid output for the current value of the context information, (Goodman, 0459; The preferred testing tools 698 include test planning tools 794. A test plan consists of several components: test schedule; test execution tracking; test cycles; test scripts; test conditions; test condition generation; input data; and expected results.) wherein the testing engine leverages an accessibility in an Application Programming Interface (API) to automatically enter the expected user input into a textbox running on the testing engine. (Goodman, 0740; The EMC 842 typically interfaces with all operations integration architecture components 802 using a direct API to API, command line or custom-developed interface. This integration provides a single user interface to manage and administer the operations architecture components, thus simplifying and centralizing operations of the system.) It would have been obvious to one having ordinary skill in the art, having the teachings of Galley, Orr, Dasgupta and Goodman before him before the effective filing date of the claimed invention, to modify Galley, Orr and Dasgupta to incorporate testing of the recurrent neural network using an application programming interface, and comparing the output to the predicted output of Goodman. Given the advantage of being able to determine the accuracy of the recurrent neural network and determining the difference between real and predicted outputs for training by altering weights, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 10
Galley and Orr do not disclose expressly wherein the prediction predicts the user input without a human interaction.
Dasgupta discloses wherein the prediction predicts the user input without a human interaction. (Dasgupta, 0027; An apparatus, such as apparatus 100, can be useful for DyBM. Apparatus 100 can also be used for any neural network model having a FIFO queue between nodes for propagating data from an originating node to a destination node. DyBM can be used for unsupervised learning of temporal sequences, and can show better generalized performance when subjected to the apparatus. Unlike standard Boltzmann machines, DyBM can be trained with a timeseries of patterns.) It would have been obvious to one having ordinary skill in the art, having the teachings of Galley, Orr and Dasgupta before him before the effective filing date of the claimed invention, to modify Galley and Orr to incorporate the functional capabilities of a recurrent neural network in regards to training, not requiring ‘hardcoded rules or templates’, wherein the RNN is employed in real time of Dasgupta. Given the advantage of having a predictive model that can be trained so that it can function in a real world setting, not being limited by hardcoded rules permits ease of use, and is responsive as the user uses the invention , one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 11
Galley discloses wherein the prediction predicts the user input without any hardcoded rules or templates for input generation. (Galley, 0034; Keeping in mind 0021 of the specification, ‘Aspects of the disclosure enable a response generation engine for automatically generating context-sensitive, conversational responses to user input messages.’, addresses this limitation. There are no limits to ‘user input messages.’)

Claim 12
Galley does not disclose expressly wherein the RNN model learns a correlation between the context information and the user input.
Orr discloses wherein the RNN model learns a correlation between the context information and the user input. (Orr, 0044, 0037, 0014; ‘The probabilities from the input probability generator are input to the key press encoder 404 which is a recurrent neural network (RNN)’ And ‘The completion/correction predictor 204 is a neural network which receives as input a concatenated vector formed from the output embedding of the context encoder 202 concatenated with the numerical encoding of the keypress encoder 206.’ With ‘The embodiments described herein address this by using a trained key press encoder which is trained using key press evidence and corresponding words. By training a key press encoder in this way the key press encoder is able to learn how key press evidence helps to predict words corresponding to prefixes of words a user is trying to type into a computing device using a virtual keyboard.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Galley and Orr before him before the effective filing date of the claimed invention, to modify Galley to incorporate the functional capabilities of a recurrent neural network with, processing textual input, making predictions of a textual input, learning from textual input and being dynamic in regards to input of Orr. Given the advantage of processing information in sequential form, being able to generate auto-filling or auto-correct, and updating the recurrent neural network as real world inputs change , one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 13
Galley does not disclose expressly wherein the RNN model learns a correlation between the context information and the user input based on the prediction of the RNN model.
Orr discloses wherein the RNN model learns a correlation between the context information and the user input based on the prediction of the RNN model. (Orr, 0044, 0037, 0014; ‘The probabilities from the input probability generator are input to the key press encoder 404 which is a recurrent neural network (RNN)’ And ‘The completion/correction predictor 204 is a neural network which receives as input a concatenated vector formed from the output embedding of the context encoder 202 concatenated with the numerical encoding of the keypress encoder 206.’ With ‘The embodiments described herein address this by using a trained key press encoder which is trained using key press evidence and corresponding words. By training a key press encoder in this way the key press encoder is able to learn how key press evidence helps to predict words corresponding to prefixes of words a user is trying to type into a computing device using a virtual keyboard.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Galley and Orr before him before the effective filing date of the claimed invention, to modify Galley to incorporate the functional capabilities of a recurrent neural network with, processing textual input, making predictions of a textual input, learning from textual input and being dynamic in regards to input of Orr. Given the advantage of processing information in sequential form, being able to generate auto-filling or auto-correct, and updating the recurrent neural network as real world inputs change , one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 14
Galley discloses a system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to (Galley, 0050; In some examples, the computing device 102 includes one or more processor(s) 108, one or more memory storage device(s) 110, a set of sensors 112, input/output device(s) 130, and digital assistant 132. The one or more processor(s) 108 include any quantity of processing units, and is programmed to execute the computer executable program code 106 for implementing aspects of the disclosure. The computer executable program code 106 includes instructions. The instructions may be performed by the one or more processor(s) 108 within the computing device 102, or performed by a processor external to the computing device 102.): collecting context information and a user input from an existing test case, the user input being correlated, during the collection of the context information, to a tuple that includes at least two context values and the user input (Galley, fig 6, 0033;  Each triple (tuple) contains context, message and response. Context and message contain context values and message is user input. With ‘Referring to the figures, examples of the disclosure enable a context-sensitive response generation system for creating conversational, machine-generated responses to user generated messages based on conversational context data.’); training a recurrent neural network (RNN) model using the tuple with the collected context information and the user input to map each of the context information to the user input. (Galley, 0143, 0110;’ Various learning models may be utilized to train the response generation system. In some examples, the response generation engine includes a Recurrent Neural Network Language Model (RLM).’ And ‘The extraction component 328 selects the identified context-message-response triples from the plurality of context-message-response triples to form a training set of context-message-response data triples.’) to identify a valid user input relative to a current value of the context information (Galley, 0105; The extraction component 328 identifies one or more context-message-response triples from a plurality of context-message-response triples. In some examples, the extraction component 328 identifies context-message-response triples corresponding to a selected context-message data pair. In other words, context-message-response triples sharing the same context or having a similar context are selected context-message pair are selected. EC: ‘Valid’ maps to ‘sharing the same context or having a similar context.’)
Galley does not disclose expressly applying the RNN model to predict an expected user input based on the context information.
Orr discloses applying the RNN model to predict an expected user input based on the context information. (Orr, 0014; By training a key press encoder in this way the key press encoder is able to learn how key press evidence helps to predict words corresponding to prefixes of words a user is trying to type into a computing device using a virtual keyboard.) It would have been obvious to one having ordinary skill in the art, having the teachings of Galley and Orr before him before the effective filing date of the claimed invention, to modify Galley to incorporate the functional capabilities of a recurrent neural network with, processing textual input, making predictions of a textual input, learning from textual input and being dynamic in regards to input of Orr. Given the advantage of processing information in sequential form, being able to generate auto-filling or auto-correct, and updating the recurrent neural network as real world inputs change , one having ordinary skill in the art would have been motivated to make this obvious modification. 
Galley, Orr and Dasgupta do not disclose expressly running a testing engine with the expected user input to determine if the expected user input corresponds to a valid output for the current value of the context information, wherein the testing engine leverages an accessibility in an Application Programming Interface (API) to automatically enter the expected user input into a textbox running on the testing engine.
Goodman discloses running a testing engine with the expected user input to determine if the expected user input corresponds to a valid output for the current value of the context information, (Goodman, 0459; The preferred testing tools 698 include test planning tools 794. A test plan consists of several components: test schedule; test execution tracking; test cycles; test scripts; test conditions; test condition generation; input data; and expected results.) wherein the testing engine leverages an accessibility in an Application Programming Interface (API) to automatically enter the expected user input into a textbox running on the testing engine. (Goodman, 0740; The EMC 842 typically interfaces with all operations integration architecture components 802 using a direct API to API, command line or custom-developed interface. This integration provides a single user interface to manage and administer the operations architecture components, thus simplifying and centralizing operations of the system.) It would have been obvious to one having ordinary skill in the art, having the teachings of Galley, Orr, Dasgupta and Goodman before him before the effective filing date of the claimed invention, to modify Galley, Orr and Dasgupta to incorporate testing of the recurrent neural network using an application programming interface, and comparing the output to the predicted output of Goodman. Given the advantage of being able to determine the accuracy of the recurrent neural network and determining the difference between real and predicted outputs for training by altering weights, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 16
Galley and Orr do not disclose expressly wherein the prediction predicts the user input without a human interaction. 
Dasgupta discloses wherein the prediction predicts the user input without a human interaction. (Dasgupta, 0027; An apparatus, such as apparatus 100, can be useful for DyBM. Apparatus 100 can also be used for any neural network model having a FIFO queue between nodes for propagating data from an originating node to a destination node. DyBM can be used for unsupervised learning of temporal sequences, and can show better generalized performance when subjected to the apparatus. Unlike standard Boltzmann machines, DyBM can be trained with a timeseries of patterns.) It would have been obvious to one having ordinary skill in the art, having the teachings of Galley, Orr and Dasgupta before him before the effective filing date of the claimed invention, to modify Galley and Orr to incorporate the functional capabilities of a recurrent neural network in regards to training, not requiring ‘hardcoded rules or templates’, wherein the RNN is employed in real time of Dasgupta. Given the advantage of having a predictive model that can be trained so that it can function in a real world setting, not being limited by hardcoded rules permits ease of use, and is responsive as the user uses the invention , one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 17
Galley discloses wherein the prediction predicts the user input without any hardcoded rules or templates for input generation. (Galley, 0034; Keeping in mind 0021 of the specification, ‘Aspects of the disclosure enable a response generation engine for automatically generating context-sensitive, conversational responses to user input messages.’, addresses this limitation. There are no limits to ‘user input messages.’)

Claim 18
Galley does not disclose expressly wherein the RNN model learns a correlation between the context information and the user input.
Orr discloses wherein the RNN model learns a correlation between the context information and the user input. (Orr, 0044, 0037, 0014; ‘The probabilities from the input probability generator are input to the key press encoder 404 which is a recurrent neural network (RNN)’ And ‘The completion/correction predictor 204 is a neural network which receives as input a concatenated vector formed from the output embedding of the context encoder 202 concatenated with the numerical encoding of the keypress encoder 206.’ With ‘The embodiments described herein address this by using a trained key press encoder which is trained using key press evidence and corresponding words. By training a key press encoder in this way the key press encoder is able to learn how key press evidence helps to predict words corresponding to prefixes of words a user is trying to type into a computing device using a virtual keyboard.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Galley and Orr before him before the effective filing date of the claimed invention, to modify Galley to incorporate the functional capabilities of a recurrent neural network with, processing textual input, making predictions of a textual input, learning from textual input and being dynamic in regards to input of Orr. Given the advantage of processing information in sequential form, being able to generate auto-filling or auto-correct, and updating the recurrent neural network as real world inputs change , one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galley, Orr, Dasgupta and Goodman as applied to claims 1, 3-9, 10-14 and 16-18 above, and further in view of Shufer. (U. S. Patent Publication 20110107153, referred to as Shufer)

Galley, Orr, Dasgupta and Goodman do not disclose expressly wherein, during the applying, the testing engine records the context as buttons tapped and a label of the current textbox.
Shufer discloses wherein, during the applying, the testing engine records the context as buttons tapped and a label of the current textbox. (Shufer, 0022, 0031, 0047“The software record engine can record each interaction of a tester with a graphical user interface, including data that is entered, buttons that are selected, actions that are taken, parameters that are selected, movement of a pointing device such as a mouse, hyper links that are clicked on, drop down boxes that are accessed, radio buttons that are selected, and so forth.” With  “The GUI can include a number of different types of objects, such as, but not limited to, a pop-out list 202, a graphic or text display 204, a plurality of hyper links 206, a text input box 207, radio buttons 208, check boxes 210, buttons 212, drop down lists 214, ribbons (not shown), and so forth.” In addition to, “Tester #3 may identify that in a drop down box labeled "country", that either the first or the second country has always been selected by the other testers, while selecting the other possible countries in the drop down box have not been tried.” EC: the test engine records the context as buttons selected and a label of the drop down box/text input box.). It would have been obvious to one having ordinary skill in the art, having the teachings of Galley, Orr, Dasgupta, Goodman and Shufer before him before the effective filing date of the claimed invention, to modify Galley, Orr, Dasgupta and Goodman to incorporate an interface which a user can implement a testing cycle of Shufer. Given the advantage of implementing the invention using standard interface protocols for ease of implementation, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galley, Orr, Dasgupta and Goodman as applied to claims 1, 3-9, 10-14 and 16-18 above, and further in view of Socher. (U. S. Patent Publication 20160350653, referred to as Socher)

Claim 24
Galley, Orr and Dasgupta do not disclose expressly wherein the valid output comprises both a correct output for the current value of the context information and an operational output that allows the software to complete the operation.
Goodman discloses wherein the valid output comprises both a correct output for the current value of the context information and an operational output that allows the software to complete the operation. (Goodman, 0460;  Test execution tools 776 support and automate the conduct of system tests. Test execution support includes the tools required to: extract input data and expected results from the repository; load this data into the appropriate test execution tools 776; and automate the test. Such tools include dynamic analyzers and execution logs.) It would have been obvious to one having ordinary skill in the art, having the teachings of Galley, Orr, Dasgupta and Goodman before him before the effective filing date of the claimed invention, to modify Galley, Orr and Dasgupta to incorporate testing of the recurrent neural network using an application programming interface, and comparing the output to the predicted output of Goodman. Given the advantage of being able to determine the accuracy of the recurrent neural network and determining the difference between real and predicted outputs for training by altering weights, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Galley, Orr, Dasgupta and Goodman do not disclose expressly wherein, after feeding the context information into the trained RNN model, the RNN model predicts the text input for the current textbox which is then automatically entered into the textbox running on the testing engine.
Socher discloses wherein, after feeding the context information into the trained RNN model, the RNN model predicts the text input for the current textbox which is then automatically entered into the textbox running on the testing engine. (Socher, 0053; For example, the Glove Vectors for Word Representation (Glove) model is a global log-bilinear regression tool that combines the global matrix factorization and local context window methods. Similarly, the Word2Vec tool from GOOGLE INC.™ provides an implementation of the continuous bag-of-words and skip-gram methods. These tools take text as input and produce word vectors as output. Training text data is used to construct a vocabulary and vector representations of words are made. These word vectors, when trained to predict the context of a word, may represent in vector space much of the information available in a dictionary, as well as additional contextual data. The resulting word vector can be used as a feature in machine learning applications such as NLP. As is obvious to one skilled in the art, other tools using other models or combinations of models, such as a Feedforward Neural Network Language Model and Recurrent Neural Network Language Model may be used.) It would have been obvious to one having ordinary skill in the art, having the teachings of Galley, Orr, Dasgupta, Goodman and Socher before him before the effective filing date of the claimed invention, to modify Galley, Orr, Dasgupta and Goodman to incorporate windows for regions of data input which then feeds into an recurrent neural network for processing of Socher. Given the advantage of merely inputting information sets the invention in motion for processing data, thus easing the workload of the user, one having ordinary skill in the art would have been motivated to make this obvious modification.

6.	Claims 1, 3-8, 10-14, 16-18, 23-24 are rejected.
	
Conclusion	
7.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-Search terms: 
	-U. S. Patent Publication 20190188590: Wu
	-U. S. Patent Publication 20200202194: Wu

Correspondence Information
8.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Michael Huntley can be reached at (303) 297-4307.  .  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129